Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea for determining a measurement of an in-body property by receiving and analyzing information without significantly more. The claim(s) recite(s) a signal analyzer comprising a processing unit configured to receive a first modulated carrier signal, receive first information regarding a RF field, receive second information regarding a pulsed field, and analyze the received first modulated carrier signal using the first and second information. This judicial exception is not integrated into a practical application because the claimed subject matter generally links the use of the judicial exception to a particular technological environment or field of use, and performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of general purpose computer components alone to perform such steps is not sufficient to transform a judicial exception into a patentable invention.  The computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, receiving signals and information and analyzing the signals and information) that would be needed to apply the abstract idea via a computer.  Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of operating a sensor circuit to communicate measurements to a signal analyzer by receiving and analyzing information without significantly more which can be a mental process or performed by pen and paper. The claim(s) recite(s) the steps of receiving a first modulated carrier signal, receiving first information regarding a RF field, receiving second information regarding a pulsed field, and analyzing the received first modulated carrier signal using the first and second information. This judicial exception is not integrated into a practical application because the claimed subject matter generally links the use of the judicial exception to a particular technological environment or field of use, and performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of general purpose computer components alone to perform such steps is not sufficient to transform a judicial exception into a patentable invention.  The computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, sensor circuit for receiving signals and information and analyzing the signals and information) that would be needed to apply the abstract idea via a computer.  Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining a measurement of an in-body property by receiving and analyzing information without significantly more which can be a mental process or performed by pen and paper. The claim(s) recite(s) the steps of receiving a first modulated carrier signal, receiving first information regarding a RF 
Allowable Subject Matter
Claims 1-7 and 12-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a sensor circuit for communicating measurements of an in-body property to a signal analyzer comprising a resonant circuit that is responsive to a RF field, said first field, configured to receive and modulate a carrier signal of the first field and to receive pulses in a pulsed field, said second field, the resonant circuit comprising a first transducer, wherein an electrical property of the first transducer is dependent on the in-body property, and a second transducer, wherein an electrical property of the second .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharf (WO 02/098271, cited in ISR) discloses ultrasound systems comprising generating an RF signal in response to ultrasound transmission. Sharf does not disclose the RF signal dependent on in-body property nor modulating the carrier signal dependent on the pulsed field. Mueller et al. (WO 2005/447, cited in ISR) discloses a MRI system comprising RF tracking modulated by light. Mueller et al. does not disclose the RF signal dependent on in-body property.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PETER LUONG/               Primary Examiner, Art Unit 3793